Citation Nr: 0932458	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death and service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  The Veteran died in July 2006 and the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran's death certificate listed the immediate 
cause of death as acute renal failure due to severe mitral 
regurgitation due to the underlying cause of death of 
congestive heart failure.  

2.  At the time of the Veteran's death, the only service 
connected disability was gastric resection residuals, rated 
as 40 percent disabling.  

3.  Cardiovascular-renal disease was not shown during service 
or within one year of service, and there is no competent 
evidence linking a condition which caused the Veteran's death 
to service.  

4.  The medical evidence of record does not show that a 
disability of service origin caused or contributed to the 
Veteran's death.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. §§ 
1310, 2307, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1600(a), 
3.1601-3.1610 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
October 2006, the RO advised the claimant of the information 
necessary to substantiate the matter at issue.  She was also 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, while she was 
not provided with information regarding ratings and effective 
dates, this error is not prejudicial as the decision below 
will not result in the grant of a benefit for which an 
effective date will be assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.  

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
October 2006 letter was in substantial compliance with these 
requirements, and to the extent that this letter did not 
include a statement of the conditions for which service 
connection was in effect at that the time of the Veteran's 
death, the appellant clearly had actual knowledge of the fact 
that service connection had been granted for gastric 
resection residuals, as the basis of her claim is that 
medication prescribed for this service connected condition 
was the cause of the Veteran's death, thereby warranting 
entitlement to service connection for the cause of his death.  
As such, the Board finds that the duty to notify has been 
satisfied.  

VA also has a duty to assist the Appellant in the development 
of the claim.  This duty includes assisting the Appellant in 
the procurement of service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained the service 
treatment records and made reasonable efforts to obtain 
relevant post-service records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes a copy of the Veteran's death certificate and VA 
treatment records, including the terminal hospitalization 
reports dated in July 2006.  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Veteran was afforded 30 days to submit additional evidence in 
July 2009 but no additional evidence has been received.  No 
medical opinion is required because there is no competent or 
reliable evidence that indicates the Veteran's cause of death 
is associated to service or his service-connected 
gastrointestinal disability.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to assist does not require that the case be 
sent for a VA opinion regarding a nexus between the Veteran's 
cause of death and service. 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular-renal diseases, 
for which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's  death.  38 C.F.R. § 3.312(b), 
(c).

For the purposes of burial benefits, if a Veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the Veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

The Veteran's death certificate listed the immediate cause of 
death as acute renal failure due to severe mitral 
regurgitation due to the underlying cause of death of 
congestive heart failure.  At the time of the Veteran's 
death, the only service connected disability was gastric 
resection residuals, rated as 40 percent disabling.  By 
rating action dated in May 1991, entitlement to benefits was 
granted under 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151).  

The service treatment records reflect no evidence of 
cardiovascular-renal disease, nor does any clinical record 
dated within one year of service.  VA clinical records dated 
from 1968 to July 2006 have been reviewed.  These records 
reflect treatment for cardiovascular disorders, to include AV 
block, hypertension and valvular heart disease, but none of 
the VA clinical evidence, or any other evidence of record, 
contains a competent medical finding or opinion linking any 
cardiovascular-renal disease to service.  

The VA clinical records do include April 1991 VA clinical 
records indicating the Veteran was placed on Digitoxin since 
1964 due to possible heart failure and that the Veteran had a 
high degree AV block due to Digitoxin excess.  In addition, 
VA clinical records dated in 2002, 2004 and 2005 reference a 
history of a high degree AV block due to digitalis excess.  
The appellant contends that these records support her 
assertion that the heart problems which caused the Veteran's 
death were the result of the Crystodigin/Digitoxin prescribed 
for the Veteran's service connected stomach disorder.  There 
is no evidence to support her assertion that such medication 
was prescribed for the Veteran's service-connected stomach 
disorder.  

Moreover, medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the appellant is not a physician, 
her statements are not competent evidence to determine that 
medication for a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the Veteran's death.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As for her submission of the Merck Manual extract, 
this extract provides general medical information, with 
nothing specific to the Veteran's clinical history that would 
lead to a conclusion that his service-connected stomach 
disability, to include medication for this disability, 
contributed to the cause of his death.  Accordingly, service 
connection for the cause of the Veteran's death is not 
warranted.  Hickson, supra.  As the Board has concluded that 
the Veteran's death was not the result of a service-connected 
disability, entitlement to service-connected burial benefits 
must be denied.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 3.1600(a), 
3.1601-3.1610.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, supra.  
 


ORDER


Service connection for the cause of the Veteran's death is 
denied.

Entitlement to burial benefits based upon service-connected 
death is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


